t c memo united_states tax_court beaver bolt inc petitioner v commissioner of internal revenue respondent docket no filed date merritt s yoelin for petitioners cheryl b harris for respondent memorandum opinion colvin judge this matter is before the court on petitioner’s motion for litigation costs under section and rule respondent concedes that petitioner substantially section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure prevailed exhausted its administrative remedies and meets the net_worth requirements sec_7430 c a ii i iii the remaining issues for decision are whether respondent’s position in the underlying proceeding was substantially justified we hold that it was not and whether petitioner's counsel is entitled to be reimbursed at the rate of dollar_figure per hour plus a cost of living adjustment as respondent contends or at a rate of dollar_figure dollar_figure and dollar_figure per hour as petitioner contends we hold that the appropriate hourly rate is dollar_figure for and dollar_figure for the parties submitted memoranda and affidavits supporting their positions we decide the motion based on the memoranda and affidavits provided by the parties neither party requested a hearing there are no significant factual disputes we conclude that a hearing is not necessary to decide this motion rule a petitioner background petitioner is a corporation the principal_place_of_business of which was in portland oregon during the years in issue and when it filed its petition underlying tax case the primary issue in the underlying case beaver bolt inc v commissioner tcmemo_1995_549 filed date was whether payments petitioner made to jane grecco grecco were for a covenant_not_to_compete as petitioner contended or were for her stock in petitioner petitioner had a stock purchase agreement with its officers including grecco which gave petitioner the option to repurchase its stock owned by a terminated employee the agreement included a formula setting the purchase_price for the stock grecco negotiated a financial settlement with petitioner under which petitioner paid grecco dollar_figure when she ceased working for petitioner petitioner treated dollar_figure of this amount as payment for grecco's stock in petitioner and dollar_figure as payment for the covenant_not_to_compete petitioner amortized dollar_figure for the covenant_not_to_compete over years respondent prepared an engineering and valuation report dated date which concluded that grecco's stock in petitioner was worth dollar_figure on date and the covenant_not_to_compete was worth dollar_figure respondent disallowed petitioner's amortization deductions in full in the notice_of_deficiency sent on date on date petitioner's expert concluded that grecco's stock was worth dollar_figure petitioner's expert prepared a stock valuation report a copy of which respondent received on date on date respondent's expert concluded that grecco's stock was worth dollar_figure and that the covenant_not_to_compete was worth dollar_figure on date the parties agreed that the fair_market_value of grecco's stock in petitioner was dollar_figure at trial respondent contended that the value of the covenant was dollar_figure respondent did not contend that petitioner paid the dollar_figure to grecco for anything other than the covenant_not_to_compete and grecco's stock in petitioner petitioner argued and we held that the covenant_not_to_compete was worth dollar_figure the difference between the total amount petitioner paid grecco dollar_figure and the agreed value of grecco's stock redeemed by petitioner dollar_figure discussion a motion for litigation costs introduction generally a taxpayer who has substantially prevailed in a tax_court proceeding may be awarded reasonable_litigation_costs sec_7430 to be entitled to an award the taxpayer must a exhaust administrative remedies sec_7430 respondent concedes that petitioner meets this requirement b substantially prevail with respect to the amount in controversy sec_7430 respondent concedes that petitioner meets this requirement c show that the position_of_the_united_states in the action was not substantially justified sec_7430 respondent contends that petitioner does not meet this requirement d be an individual whose net_worth did not exceed dollar_figure million or an owner of an unincorporated business or any partnership corporation etc the net_worth of which did not exceed dollar_figure million when the petition was filed sec_7430 u s c sec d b respondent concedes that petitioner meets this requirement e establish that the amount of costs and attorney's_fees claimed is reasonable sec_7430 c recoverable attorney's_fees are limited to dollar_figure per hour adjusted for cost of living increases and special factors sec_7430 respondent contends that petitioner does not meet this requirement a taxpayer has the burden of proving that it meets each requirement before the court may order an award of litigation costs under sec_7430 rule e 985_f2d_1315 5th cir 92_tc_192 affd 905_f2d_241 8th cir 88_tc_492 in legislation was enacted which shifted to the commissioner the burden of proving whether the position_of_the_united_states was substantially justified sec_7430 as amended by the taxpayer bill of right sec_2 tbr2 publaw_104_168 110_stat_1452 and raised the hourly rate for attorney's_fees to dollar_figure sec_7430 as amended by tbr2 sec_702 110_stat_1464 these changes do not apply here because they are effective for proceedings commenced after date tbr2 sec_701 sec_702 110_stat_1464 see national industrial investors inc v commissioner tcmemo_1996_423 b whether respondent's position was substantially justified background a taxpayer must establish that the position_of_the_united_states in the litigation was not substantially justified to be entitled to an award for litigation costs sec_7430 rule e 102_tc_715 the position_of_the_united_states is the position taken by the commissioner a in the court_proceeding and b in the administrative_proceeding as of the earlier of i the date the taxpayer receives the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 the equal access to justice act's substantially justified standard requires that the government's position be justified to a degree that would satisfy a reasonable person 487_us_552 that standard applies to motions for litigation costs under sec_7430 60_f3d_1020 3d cir revg tcmemo_1994_280 comer family equity pure trust v commissioner 958_f2d_136 6th cir affg tcmemo_1990_316 100_tc_457 affd on this issue and revd in part and remanded on other issues 43_f3d_172 5th cir to be substantially justified the commissioner's position must have a reasonable basis in both law and fact pierce v underwood supra 748_f2d_1011 5th cir powers v commissioner supra pincite for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite powers v commissioner supra pincite the fact that the commissioner eventually loses or concedes the case does not in itself establish that a position is unreasonable 991_f2d_359 7th cir 975_f2d_1150 5th cir however it is a factor to be considered 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 931_f2d_1044 5th cir powers v commissioner supra pincite the taxpayer need not show that the commissioner demonstrated bad faith to establish that the commissioner's position was not substantially justified for purposes of a motion for litigation costs under sec_7430 estate of perry v commissioner supra powers v commissioner supra whether respondent's position that the covenant_not_to_compete had no or minimal value had a reasonable basis in fact and law respondent's position in beaver bolt inc v commissioner tcmemo_1995_549 was that grecco's stock was worth dollar_figure and that the covenant_not_to_compete was worth dollar_figure petitioner contends that the position_of_the_united_states was not substantially justified once respondent received the date valuation report of its expert which estimated that grecco's stock in petitioner was worth dollar_figure as of date petitioner argues that it is entitled to recover costs from that time respondent argues that petitioner intended that the purchase_price dollar_figure provided in petitioner's stock purchase agreement was payment solely for grecco's stock respondent points out that petitioner was obligated to pay grecco that amount even if grecco had not agreed not to compete and even if the fair_market_value of the stock was less than that amount respondent maintains that the fact that petitioner and respondent agreed to the fair_market_value for the stock did not alter the fact that the allocation of any value to the covenant_not_to_compete lacked economic reality respondent argues that the amount allocated to the covenant_not_to_compete did not result from arm's-length negotiations respondent points out that grecco and petitioner did not have adverse tax interests with respect to the allocation of dollar_figure to the covenant generally the position_of_the_united_states in the judicial proceeding is the position taken in the commissioner's answer to the petition sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 respondent filed the answer on date petitioner does not contend that it is entitled to an award for litigation costs incurred before date respondent argues that grecco was not concerned with the allocation of the purchase_price between her stock in petitioner and the covenant_not_to_compete and that she was only concerned with the total amount she would receive when she left petitioner none of these points establish that respondent had a basis in fact for continuing to contend after date that the covenant_not_to_compete was worth dollar_figure respondent had petitioner's expert's report on date months before trial and had respondent's expert's report on date one month before trial respondent did not concede that the covenant was worth dollar_figure or any amount more than dollar_figure despite the fact that a petitioner's expert said that grecco's stock in petitioner was worth dollar_figure respondent's expert said it was worth dollar_figure and the parties agreed that the stock was worth dollar_figure and b respondent presented no fact or theory to support the conclusion that petitioner paid the remaining dollar_figure dollar_figure - big_number dollar_figure to grecco for anything other than the covenant_not_to_compete respondent did not offer a reasonable theory for why the covenant_not_to_compete was worth less than dollar_figure respondent's failure to reevaluate that position after date was unreasonable 87_tc_838 the commissioner's valuation position was unreasonable where the commissioner had the taxpayer's appraisal for months before trial and did not investigate further or reevaluate the commissioner's own position as new facts came to light williford v commissioner tcmemo_1994_135 the commissioner's valuation position was unreasonable where the commissioner was slow to seek an appraisal did not contact the taxpayer's valuation expert and did not modify her position after receiving the commissioner's expert's report days before trial respondent's position in the instant case is weaker than the commissioner's position in frisch v commissioner supra because here respondent's expert substantially agreed with petitioner's expert regarding the value of grecco's stock we conclude that respondent's position did not have a reasonable basis in fact or law amount of reasonable attorney's_fees and litigation costs petitioner seeks an award of litigation costs of dollar_figure comprising dollar_figure for attorney's_fees and dollar_figure for out- of-pocket expenses a hourly rate respondent argues that the maximum hourly rate for attorney's_fees is dollar_figure adjusted for increases in the cost of living sec_7430 and that a higher limit should not apply absent a showing that a special factor justifies a higher rate sec_7430 89_tc_784 petitioner does not argue that special factors are present that warrant payment of attorney's_fees at a rate higher than dollar_figure accordingly we apply the dollar_figure hourly rate adjusted for increases in the cost of living sec_7430 b adjustment of dollar_figure limit for increases in the cost of living from we use the consumer_price_index cpi for all urban consumers to adjust the dollar_figure hourly limit for increases in the cost of living powers v commissioner t c pincite 93_tc_256 affd in part and revd in part 936_f2d_736 2d cir we have held that is the appropriate base_year for calculating cost of living increases under sec_7430 98_tc_19 cassuto v commissioner supra pincite however the u s court_of_appeals for the ninth circuit to which this case is appealable has held that the appropriate base_year for calculating cost of living increases is huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 we follow that holding here 54_tc_742 affd 445_f2d_985 10th cir in addition to attorney's_fees petitioner incurred litigation costs of dollar_figure respondent does not argue that the amount of litigation costs claimed by petitioner is unreasonable except for the hourly rate issue just decided we treat this as respondent's concession that the number of hours billed by petitioner's attorneys and other litigation costs were reasonable the hours billed by petitioner's attorneys for which petitioner is entitled to be reimbursed are for work performed from date to date we award petitioner attorney's_fees at an hourly rate not to exceed dollar_figure for and dollar_figure for and litigation costs in the amount of dollar_figure an appropriate order and decision will be entered
